Indictment for murder. There was a verdict of guilty of murder in the second degree. The defendants appealed.
The facts are sufficiently stated in the opinion of the Court by MR. JUSTICE BROWN.
The evidence against Leona Casey amply justified her conviction, as is shown by the following extract from the brief of her counsel:
"However, the crime she is charged with is the most heinous known to man. She is charged with poisoning one husband in         (475) order that she might be free to marry another. If the evidence introduced in the case tends to prove anything against her, it must prove the charge."
This unfortunate prisoner does not ask for a new trial, but states through her counsel, "But would prefer to take her ten years sentence in the penitentiary than to put her young life in jeopardy again."
The only assignment of error discussed in the brief is stated as follows: "At the conclusion of the evidence the State declined to ask the jury to convict her of murder in the first degree, and there was no evidence of murder in any other degree," and upon this decision of the solicitor, she asked her discharge.
We have already held repeatedly that if the solicitor erred, it is an error in favor of the prisoner, of which she cannot justly complain. S. v.Quick, 150 N.C. 820; S. v. Matthews, 142 N.C. 621.
Upon a review of the entire record, we find
No error. *Page 386